


Exhibit 10.1








SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 27, 2014, by and among Regency Centers, l.p., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), REGENCY CENTERS CORPORATION, a corporation formed under the laws of
the State of Florida (the “Parent”), each of the Lenders party hereto, and Wells
Fargo Bank, National Association, as Administrative Agent (together with its
successors and assigns, the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Third Amended and Restated Credit
Agreement dated as of September 7, 2011 (as amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendment to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)    Section 1.1 of the Credit Agreement shall be amended by restating the
definition of “Capitalization Rate”, “LIBOR” and “LIBOR Market Index Rate”, in
each case, in their entirety as follows:


“Capitalization Rate” means 6.75%.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


(b)    The Credit Agreement is further amended by amending Section 6.1(w) in its
entirety as follows:






--------------------------------------------------------------------------------




(w)    OFAC and Anti-Corruption. 


(i)    None of the Parent, the Borrower, any of the other Loan Parties, any of
the other Subsidiaries or any of their respective officers, employees and
directors, or, to the knowledge of the Parent, any other Affiliate of the
Parent, any of such Affiliate’s officers, employees and directors: (A) is in
violation of any Applicable Laws related to bribery or corruption, (B) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (C) is (x) an agency of the government of a
country, (y) an organization controlled by a country, or (z) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (D) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used (x) to finance
any operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person or (y) in violation of any Applicable
Laws related to bribery or corruption; and


(ii)    The Parent has implemented and will maintain in effect policies and
procedures designed to ensure compliance by the Parent, the Borrower, their
respective Subsidiaries and their respective directors, officers and employees
with Applicable Laws related to bribery, corruption and sanctions programs.




Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative
Agent and each of the Lenders;


(b)    an executed counter part of the Third Amendment to Term Loan Agreement,
dated as of the date hereof, by and among Borrower, Parent, Administrative Agent
and each of the lenders party thereto; and


(c)    such other documents, instruments and agreements as the Administrative
Agent may
reasonably request.


Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:


(a)    Authorization. Each of the Parent and Borrower has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of each of the Parent and the Borrower and each of this Amendment and
the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent and the Borrower enforceable against the Parent
and the Borrower in accordance with its respective terms except as the same may
be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by each of the
Parent and the Borrower of this Amendment and the performance by the Parent and
the Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under (1) the
organizational documents of the Parent, the Borrower or any other Loan Party, or
(2) any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound, the violation of which indenture, agreement
or other instrument could reasonably be expected to have a Material Adverse
Effect; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the




--------------------------------------------------------------------------------




Parent, the Borrower or any other Loan Party, other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations by Parent and Borrower. Each of the
Parent and the Borrower hereby reaffirms that the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement or the other Loan Documents.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.




































[Signatures on Next Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Third Amended and Restated Credit Agreement to be executed as of the date first
above written.




BORROWER:
REGENCY CENTERS, L.P.


By:
Regency Centers Corporation, its sole general partner





By:    /s/ Matthew J. Booth
Name: Matthew J. Booth
Title: Vice President    




PARENT:
REGENCY CENTERS CORPORATION




By: /s/ Matthew J. Booth
Name: Matthew J. Booth
Title: Vice President    












































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By: /s/ Andrew W. Hussion
Name: Andrew W. Hussion
Title: Vice President
































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Cory Clement
Name: Cory Clement
Title: Vice President


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




BANK OF AMERICA, N.A., as a Lender




By: /s/ Asad Rafiq
Name: Asad Rafiq
Title: Vice President


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Mohammed S. Hasan
Name: Mohammed S. Hasan
Title: Vice President


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




SUNTRUST BANK, as a Lender




By: /s/ Nancy B. Richards
Name: Nancy B. Richards
Title: Senior Vice President


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




REGIONS BANK, as a Lender




By: /s/ Kerri L. Raines
Name: Kerri L. Raines
Title: Vice President


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




ROYAL BANK OF CANADA, as a Lender




By: /s/ Dan LePage
Name: Dan LePage
Title: Authorized Signatory






























































































--------------------------------------------------------------------------------




[Signatures Continued on Next Page]
 
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ Hideo Notsu
Name: Hideo Notsu
Title: Executive Director


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ J. Lee Hord
Name: J. Lee Hord
Title: Vice President


































































































--------------------------------------------------------------------------------






[Signatures Continued on Next Page]
[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement
for Regency Centers, L.P.]




MIZUHO BANK, LTD., as a Lender




By: /s/ Noel Purcell
Name: Noel Purcell
Title: Authorized Signatory


















